MORRISON RESTAURANTS INC.


RETIREMENT PLAN

        THIS INDENTURE made on the 21st day of October, 1994, by Morrison
Restaurants Inc. (formerly known as Morrison Incorporated), a corporation
organized and existing under the laws of the State of Delaware (hereinafter
called the “Primary Sponsor”);

        W I T N E S S E T H:

        WHEREAS, the Primary Sponsor maintains the MORRISON INCORPORATED
RETIREMENT PLAN which was amended and restated, effective July 1, 1985, and
subsequently amended effective as of July 1, 1986 and December 31, 1987; and

        WHEREAS, effective July 1, 1989, the Primary Sponsor last amended and
restated the plan in order to comply with the provisions of the Omnibus Budget
Reconciliation Act of 1986, the Tax Reform Act of 1986, and certain regulations
and rulings issued by government agencies in order to maintain its tax-qualified
status; and

        WHEREAS, the Primary Sponsor now desires to clarify certain provisions
of the plan and to restate the plan, again effective as of July 1, 1989, to
comply with certain regulations and rulings issued by government agencies since
the Plan was last restated and to rename the plan as the Morrison Restaurant
Inc. Retirement Plan (the “Plan”); and

        WHEREAS, the Board of Directors previously approved the making of these
modifications to the Plan as reflected herein;

        WHEREAS, the provisions of the Plan, as amended and restated herein,
shall apply only to Plan years beginning after December 31, 1988, and only with
respect to participants who perform an Hour of Service (as defined in the Plan)
in Plan years beginning after December 31, 1988, except to the extent the
provisions are required to apply at an earlier date or are not required to apply
until a later date to comply with applicable law;

        NOW, THEREFORE, the Primary Sponsor does hereby amend and restate the
Plan in its entirety, effective as of July 1, 1989, except as otherwise provided
herein as follows:

--------------------------------------------------------------------------------


MORRISON RESTAURANTS INC.


RETIREMENT PLAN


TABLE OF CONTENTS

Page SECTION 1 DEFINITIONS 1 SECTION 2 ELIGIBILITY 11 SECTION 3 FUNDING 11
SECTION 4 DEATH BENEFITS 11 SECTION 5 RETIREMENT DATES AND RETIREMENT BENEFITS
12 SECTION 6 PAYMENT OF BENEFITS ON RETIREMENT 14 SECTION 7 PAYMENT OF BENEFITS
ON TERMINATION OF EMPLOYMENT OR DEATH
22 SECTION 8 ADMINISTRATION OF THE PLAN 23 SECTION 9 CLAIM REVIEW PROCEDURE 25
SECTION 10 LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE
AND UNCLAIMED PAYMENTS
26 SECTION 11 PROHIBITION AGAINST DIVERSION 27 SECTION 12 LIMITATION OF RIGHTS
28 SECTION 13 AMENDMENT AND TERMINATION 28 SECTION 14 PREVENTION OF
DISCRIMINATION ON EARLY TERMINATION 31 SECTION 15 ADOPTION OF PLAN BY AFFILIATES
33 SECTION 16 QUALIFICATION AND RETURN OF CONTRIBUTIONS 33 SECTION 17
INCORPORATION OF SPECIAL LIMITATIONS 34 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C
C-1

--------------------------------------------------------------------------------

35


SECTION 1


DEFINITIONS

         1.1......“Accrued Benefit” means an annual pension expressed in the
form of a single life annuity which shall be (a) in the case of a Participant
who has not reached Normal Retirement Age, the portion of the benefit to which
he would be entitled at Normal Retirement Date determined pursuant to Plan
Section 5, based on the years of Credited Service (or Benefit Service) completed
by the Participant at the date of determination, (b) in the case of a
Participant who has reached Normal Retirement Age, the Participant’s benefit
determined pursuant to Plan Section 5.2 and (c) in the case of a Participant who
has reached his Deferred Retirement Date, the benefit determined pursuant to
Plan Section 5.3. Notwithstanding anything to the contrary contained in this
Plan, no further benefit shall be accrued under this Plan on or after December
31, 1987.

         1.2......“Actuarial Equivalent” means, with respect to a given benefit,
any other benefit provided under the terms of the Plan which has the same
present or equivalent value on the date the given benefit payment commences. 
Except as otherwise specified in this Section 1.2, for the purpose of
establishing whether a benefit is the Actuarial Equivalent of another benefit,
the present or equivalent value of benefit payments shall be determined by the
use of actuarial equivalent factors adopted by the Plan Administrator, as set
forth in Appendix C of the Plan and

    (a)        in the case of a benefit other than in the form of a lump sum
cash payment, the interest rate established by the Plan Administrator, as set
forth in Appendix C to the Plan, and


    (b)        in the case of a benefit in the form of a lump sum cash payment,


    (1)        an interest rate equal to the applicable interest rate if the
vested Accrued Benefit of a Participant (using such rate) is not in excess of
$25,000, and


    (2)        an interest rate equal to 120% of the applicable interest rate if
the vested Accrued Benefit of a Participant is greater than $25,000 (as
determined under Paragraph (1) of this Subsection).  In no event shall the
present value of the Participant’s pension as determined under this
Paragraph (2) be less than $25,000.


  For purposes of this Subsection, the term applicable interest rate shall mean
the interest rate which would be used as of the first day of the Plan Year in
which a distribution occurs by the PBGC for purposes of determining the present
value of a lump sum payment on Plan termination.


    (c)        In establishing the value of a lump sum payment, the benefit
payable to a Participant commencing at his Normal Retirement Date shall be used,
unless his termination of employment occurred after his Early Retirement Date in
which case the benefit payable to the Participant at his Early Retirement Date
shall be used.


        1.3......Actuary means an actuary, enrolled by the Joint Board for the
Enrollment of Actuaries, selected by the Primary Sponsor to provide actuarial
services for the Plan.

        1.4......Affiliate means (a) any corporation which is a member of the
same controlled group of corporations (within the meaning of Code Section
414(b)) as is a Plan Sponsor, (b) any other trade or business (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
with a Plan Sponsor, (c) any other organization which is a member of an
affiliated service group (within the meaning of Code Section 414(m)) with a Plan
Sponsor, and (d) any other entity required to be aggregated with a Plan Sponsor
pursuant to regulations under Code Section 414(o).

        1.5......Anniversary Date means the first day of each Plan Year.

        1.6......Annual Compensation means the amount paid to an Employee by a
Plan Sponsor (and Affiliates for purposes of Appendix B hereto) during a
calendar year as wages, salaries and other amounts received for personal
services actually rendered (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of percentage of profits, tips,
bonuses and overtime), to the extent not in excess of the Annual Compensation
Limit. Income from sources outside the United States otherwise excluded from
gross income under Code Section 911 shall be included in Annual Compensation. 
Annual Compensation does not include contributions to this Plan or any other
pension plan to which a Plan Sponsor contributes directly or indirectly,
deferred compensation, stock options, and other amounts which receive special
tax benefits.  Notwithstanding the above, Annual Compensation shall be
determined as follows:

    (a)        for purposes of applying the Annual Compensation Limit, if any
Employee is the spouse or a lineal descendant of an Employee who is a “five
percent owner” (within the meaning of code Section 414(q)(6) or a “highly
compensated employee” (within the meaning of Code Section 414(q)) in the group
consisting of the ten “highly compensated employees” (within the meaning of Code
Section 414(q)) paid the greatest Annual Compensation (determined without regard
to the Annual Compensation Limit) during the Plan Year, the Employee shall not
be treated as a separate Employee;


    (b)        for all purposes under the Plan except Appendix A hereto, Annual
Compensation shall include any amount contributed by a Plan Sponsor on behalf of
an Employee pursuant to a salary reduction agreement which is not includable in
the gross income of the Employee under Code Sections 125, 402(e)(3) and 402(h);


    (c)        for purposes of Plan Section 5, no Annual Compensation paid after
December 31, 1987, shall be taken into account; and


    (d)        notwithstanding any other provision of the Plan to the contrary,
if Annual Compensation for any prior determination period is taken into account
in determining a Participant’s benefit accruing in a Plan Year commencing on or
after January 1, 1994, the Annual Compensation for that prior determination
period shall be subject to the Annual Compensation Limit in effect for that
prior determination period. For this purpose, for determination periods
beginning before the first day of the first Plan Year beginning on or after
January 1, 1994, the Annual Compensation Limit shall be deemed to be $150,000.


        1.7......Annual Compensation Limit means, except as provided in Plan
Section 1.6(d) above, (a) $200,000 for the Plan Year beginning in 1989, which
amount may be adjusted in subsequent Plan Years through the Plan Year beginning
in 1993, based on changes in the cost of living as announced by the Secretary of
the Treasury, and (b) $150,000 for the Plan Year beginning in 1994, which amount
may be adjusted in subsequent Plan Years based on changes in the cost of living
as announced by the Secretary of the Treasury.

        1.8......Beneficiary, means the person or trust that a Participant
designated most recently in writing to the Plan Administrator, provided that, if
the Participant has failed to make a designation, no person designated is alive,
no trust has been established, or no successor Beneficiary has been designated
who is alive, the term “Beneficiary” means (a) the Participant’s spouse or (b)
if no spouse is alive, the Participant’s surviving children or (c) if no
children are alive, the Participant’s parent or parents, or (d) if no parent is
alive, the legal representative of the Participant’s estate.  The spouse of a
married Participant shall be his Beneficiary unless that spouse has consented in
writing to the designation by the Participant of some other person or trust, and
the spouse’s consent acknowledges the effect of the election and is witnessed by
a notary public.  A Participant may change his designation at any time. 
However, a Participant may not change his designation without further consent of
his spouse under the terms of the preceding sentence unless the spouse’s consent
permits designation of another person or trust without further spousal consent
and acknowledges that the spouse has the right to limit consent to a specific
beneficiary and a specific optional form of benefit and that the spouse
voluntarily relinquishes both of these rights.  The spouse’s consent shall not
be required if the Participant establishes to the satisfaction of the Plan
Administrator that the spouse cannot be located, if the Participant has a court
order indicating that he is legally separated or has been abandoned (within the
meaning of local law) unless a qualified domestic relations order (as defined in
Code Section 414(p)) provides otherwise, or if there are other circumstances as
the Secretary of the Treasury prescribes.  If the spouse is legally incompetent
to give consent, consent by the spouse’s legal guardian shall be deemed to be
consent by the spouse. For purpose of this Section 1.8, an individual shall be
the spouse of a Participant only if the individual was married to the
Participant during the one year period ending on the earlier of the
Participant’s death or the date on which payment of benefits commences.

        1.9......Break in Service means the failure of an Employee, in
connection with a termination of employment other than by reason of death or
attainment of a Retirement Date, to complete more than 500 Hours of Service in
any calendar year.

        1.10.....Code means the Internal Revenue Code of 1986, as amended.

        1.11.....Credited Service means (a) a year or a fractional part thereof,
prior to July 1, 1985, for which a Participant received credit towards pension
benefits in accordance with the applicable provisions of the Plan in effect
before July 1, 1985 and (b) each calendar year on or after July 1, 1985 during
which an Employee has completed no less than 1,000 Hours of Service. In the
event an Employee becomes a Participant or resumes active participation on other
than January 1, following a period of authorized leave of absence not exceeding
24 months or a Break in Service or in the event a Participant retires or
otherwise terminates employment on other than December 31, he shall receive
Credited Service for such calendar year regardless of whether he has completed
1,000 Hours of Service during such calendar year.

        Notwithstanding anything to the contrary contained in the Plan, no
Credited Service shall be granted to a Participant for any period of employment
with a Plan Sponsor or Affiliate on or after December 31, 1987.

        1.12.....Deferred Retirement Date means the first day of the month
coinciding with or next following the earlier of the date subsequent to the
Participant’s Normal Retirement Age (a) on which a Participant actually retires
or (b) on which his employment ceases to be substantial.  For this purpose, a
Participant’s employment will be substantial if he performs forty or more Hours
of Service (except for Hours of Service credited as a result of back pay) in a
calendar month.

        1.13.....Direct Rollover means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

        1.14.....Disability means a physical or mental condition arising after
the original date of employment of the Participant which totally and permanently
prevents the Participant from engaging in any gainful occupation or employment
with a Plan Sponsor.  The determination as to whether a Participant is totally
and permanently disabled shall be made (a) on medical evidence by a licensed
physician designated by the Plan Administrator, (b) on evidence that the
Participant is eligible for disability benefits under any long-term disability
plan sponsored by a Plan Sponsor, or (c) on evidence that the Participant is
eligible for disability benefits under the Social Security Act in effect at the
date of disability.

        1.15.....Disability Retirement Date means the first day of the calendar
month coinciding with or next following the date the Participant attains age 65.

        1.16.....Distributee means an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s Spouse or former spouse who is the alternate payee under a
qualified domestic relations order (as defined in Code Section 414(p)), are
Distributees with regard to the interest of the spouse or former spouse.

        1.17.....Early Retirement Age means the date on which the Participant
has attained age 55 and has completed five (5) years of Credited Service.

        1.18.....Early Retirement Date means the first day of the calendar month
coinciding with or next following the date the Participant retires after
reaching his Early Retirement Age but prior to his Normal Retirement Date.

        1.19.....Effective Date means July 1, 1989.

        1.20.....Eligibility Service means the completion by an Employee of no
less than 1,000 Hours of Service in the twelve-consecutive-month period
beginning on the date on which the Employee first performs an Hour of Service
upon his employment or reemployment with a Plan Sponsor, or, in the event an
Employee fails to complete 1,000 Hours of Service in that
twelve-consecutive-month period, the completion of no less than 1,000 Hours of
Service in any calendar year thereafter, including the calendar year which
includes the first anniversary of the date the Employee first performed an Hour
of Service upon his employment or reemployment. Notwithstanding anything
contained herein to the contrary, Eligibility Service shall not include:

    (a)        in the case of a Participant who has a Break in Service, all
years prior to the calendar year in which the Break in Service commences which
would otherwise constitute Eligibility Service until the Employee completes one
year of Eligibility Service subsequent to his date of reemployment; and


    (b)        in the case of a Participant who does not have any vested rights
under Plan Section 7, all service during calendar years which would otherwise
constitute Eligibility Service before the calendar year in which the first of
five consecutive Breaks in Service commences if the number of consecutive
calendar years in which the Participant incurs a Break in Service equals or
exceeds the greater of five or the prior aggregate number of the calendar years
before the calendar year in which the Break in Service commenced.


        1.21.....Eligible Employee means any Employee of a Plan Sponsor other
than an Employee (a) who is covered by a collective bargaining agreement between
a union and a Plan Sponsor provided that retirement benefits were the subject of
good faith bargaining, unless the collective bargaining agreement provides that
the Employee shall be eligible to participate in the Plan, (b) a leased employee
within the meaning of Code Section 414(n)(2), or (c) any other individual who is
deemed to be an Employee of a Plan Sponsor pursuant to regulations under Code
Section 414(o).

        1.22.....Eligible Retirement Plan means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a) or a
qualified trust described in Code Section 401(a) that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to the surviving spouse, an Eligible Retirement Plan is an
individual retirement account or individual retirement annuity.

        1.23.....Eligible Rollover Distribution means any distribution of all or
any portion of the Distributee’s Accrued Benefit, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); and the
portion of any distribution that is not includable in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).

        1.24.....Employee means (a) any person who is employed by a Plan Sponsor
or an Affiliate for purposes of the Federal Insurance Contributions Act, who is
a leased employee within the meaning of Code Section 414(n)(2) with respect to a
Plan Sponsor, or who is deemed to be an employee of a Plan Sponsor pursuant to
regulations under Code Section 414(o).

        1.25.....ERISA means the Employee Retirement Income Security Act of
1974, as amended.

        1.26.....Fiduciary means each Named Fiduciary and any other person who
exercises or has any discretionary authority or control regarding management or
administration of the Plan, any other person who renders investment advice for a
fee or has any authority or responsibility to do so with respect to any assets
of the Plan or any other person who exercises or has any authority or control
respecting management or disposition of assets of the Plan.

        1.27.....Fund means the amount of the cash and other property held by
the Trustee pursuant to the Plan.

         1.28.....Hour of Service means:

    (a)        Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for a Plan Sponsor or any Affiliate during the
applicable computation period, and such hours shall be credited to the
computation period in which the duties are performed;


    (b)        Each hour for which an Employee is paid, or entitled to payment,
by a Plan Sponsor or any Affiliate on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence, and such
hours shall be credited in accordance with the provisions of Section
2530.200b-2(b) and (c) of the U.S. Department of Labor Regulations or such other
federal regulations as may from time to time be applicable.


    (c)        Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by a Plan Sponsor or any Affiliate, and
such hours shall be credited to the computation period or periods to which the
award or agreement for back pay pertains rather than to the computation period
in which the award, agreement or payment is made; provided, that the crediting
of Hours of Service for back pay awarded or agreed to with respect to periods
described in Subsection (b) of this Section shall be subject to the limitations
set forth in Subsection (d). 


    (d)        Solely for purposes of determining whether a Break in Service has
occurred, each hour during any period that the Employee is absent from work (1)
by reason of the pregnancy of the Employee, (2) by reason of the birth of a
child of the Employee, (3) by reason of the placement of a child with the
Employee in connection with the adoption of the child by the Employee, or (4)
for purposes of caring for a child for a period immediately following its birth
or placement.  The hours described in this Subsection (d) shall be credited (A)
only in the computation period in which the absence from work begins, if the
Employee would be prevented from incurring a Break in Service in a year solely
because of the credit, or (B), in any other case, in the next following
computation period.  In no event shall an Employee be credited with more than
501 Hours of Service during any single continuous period during which he
performs no duties for the Plan Sponsor or an Affiliate.


    (e)        In the case of Hours of Service to be credited to an Employee in
connection with a period of no more than thirty-one days which extends beyond
one computation period, all such Hours of Service may be credited to either the
first or second computation period.


    (f)        Hours of Service for hourly-paid Employees shall be determined
from the records of hours worked or hours for which payment is made or owing.


    (g)        Hours of Service for Employees other than hourly Employees shall
be determined on the assumption that each Employee has completed one hundred
ninety (190) Hours of Service during each month he would be required to be
credited with at least one (1) Hour of Service during such month.


    (h)        Without duplication of Hours of Service counted pursuant to
Subsection (d) hereof and solely for purposes as required by the Family and
Medical Leave Act of 1993 and the regulations thereunder (the “Act”), each hour
(as determined pursuant to the Act) for which an Employee is granted leave under
the Act (1) for the birth of a child, (2) for placement with the Employee of a
child for adoption or foster care, (3) to care for the Employee’s spouse, child
or parent with a serious health condition or (4) for a serious health condition
that makes the Employee unable to perform the functions of Employee’s job.


    (i)        For purposes of determining an Employee’s eligibility to
participate and vesting, Hours of Service shall include Hours of Service with a
company heretofore or hereafter merged or consolidated or otherwise absorbed by
a Plan Sponsor, or all or a substantial part of whose assets or business have
been or shall be acquired by a Plan Sponsor (hereafter a “Predecessor Company”):


    (1)        if a Plan Sponsor continues to maintain a pension plan of such
Predecessor Company; or


    (2)        if, and to the extent, such employment with the Predecessor
Company is required to be treated as employment with a Plan Sponsor under
regulations prescribed by the Secretary of the Treasury; or


    (3)        if, and to the extent, granted by the board of directors of a
Plan Sponsor in its sole discretion effected on a non-discriminatory basis as to
all persons similarly situated consistent with Code Section 401(a)(4) and the
Treasury Regulations promulgated thereunder.


    (j)        For purposes of determining a Participant’s benefit, Hours of
Service may also include Hours of Service with a Predecessor Company to the
extent granted by the board of directors of the Primary Sponsor in its sole
discretion, effected on a non-discriminatory basis as to all persons similarly
situated consistent with Code Section 401(a)(4) and the Treasury Regulations
promulgated thereunder.


        1.29.....Investment Committee means a committee which may be established
to direct the Trustee with respect to investments of the Fund.

        1.30.....Investment Manager means a Fiduciary, other than the Trustee,
the Plan Administrator or a Plan Sponsor, which may be appointed by the Primary
Sponsor:

    (a)        who has the power to manage, acquire, or dispose of any assets of
the Fund or a portion thereof; and


    (b)        who (1) is registered as an investment adviser under the
Investment Advisers Act of 1940; (2) is a bank as defined in that Act; or (3) is
an insurance company qualified to perform services described in Subsection (a)
of this Section under the laws of more than one state; and


    (c)        who has acknowledged in writing that he is a Fiduciary with
respect to the Plan.


        1.31....."Named Fiduciary" means only the following:

            (a)        The Plan Administrator;

            (b)        The Trustee;

            (c)        The board of directors of the Primary Sponsor;

            (d)        The Investment Committee; and

            (e)        The Investment Manager.

      1.32.....Normal Fund Payment means:

    (a)        In the case of a Participant who is not married on the date
payments to the Participant are to commence under the terms of the Plan, a
single life annuity, payable in monthly installments;


    (b)        In the case of a Participant who is married on the date payments
are to commence under the terms of the Plan, a joint and survivor annuity,
payable in monthly installments, which is an immediate annuity for the life of
the Participant with a survivor annuity for the life of his spouse which is
fifty percent (50%) of the amount of the annuity payable during the joint lives
of the Participant and his spouse and which is the Actuarial Equivalent of a
single life annuity;


    (c)        In the case of a Participant who dies while married before
payments are to commence under the terms of the Plan, an immediate single life
annuity, payable in monthly installments for the life of his spouse, which is
fifty percent (50%) of the amount of the annuity which would have been payable
during the joint lives of the Participant and his spouse and which is the
Actuarial Equivalent of a single life annuity if:


    (1)        In the case of a Participant who dies on or after the date on
which the Participant attains the earliest retirement age under the Plan, the
Participant had retired with a Normal Fund Payment on the date of his death; or


    (2)        In the case of a Participant who dies before the date on which
the Participant would have attained the earliest retirement age under the Plan,
the Participant had:


    (A)        Separated from service on his date of death (unless the
Participant had earlier separated from service);


    (B)        Survived to the earliest retirement age under the Plan;


    (C)        Retired with a Normal Fund Payment at the earliest retirement age
under the Plan; and


    (D)        Died on the day after the date on which he would have attained
the earliest retirement age under the Plan.


    (d)        Notwithstanding anything contained in this Section, if the
Actuarial Equivalent of the Participant’s vested Accrued Benefit, expressed as a
lump sum payment, is $3,500 or less, a lump sum payment.


        Any annuity may be purchased from an insurance company designated by the
Plan Administrator in writing to the Trustee, and may be distributed to the
Participant, his spouse or his Beneficiary, as the case may be.  The
distribution shall be in full satisfaction of the benefits to which the
Participant, his spouse or his Beneficiary is entitled under the Plan.

        1.33.....Normal Retirement Age means the date on which the Participant
has attained age 65 and has completed five (5) years of Credited Service, or in
the case of an Employee who becomes a Participant after age 60, the fifth
anniversary of the date on which he becomes a Participant.

        1.34.....Normal Retirement Date means the first day of the month
coinciding with or next following the date on which a Participant attains Normal
Retirement Age and actually retires.

        1.35.....Participant means any Employee or former Employee who has
become a participant pursuant to Plan Section 2 and who has not received a full
distribution from the Plan of his Accrued Benefit.

      1.36.....“PBGC” means the Pension Benefit Guaranty Corporation.

        1.37.....Plan Administrator means the Primary Sponsor or any person
designated by the Primary Sponsor to serve in this capacity.

        1.38.....Plan Sponsor means individually the Primary Sponsor and each
Affiliate or other entity which has adopted the Plan.

        1.39....."Plan Year" means the period commencing July 1 and ending June
30 each Year.

        1.40....."Retirement Date" means Normal Retirement Date, Early
Retirement Date, Deferred Retirement Date or Disability Retirement Date.

        1.41.....Social Security Maximum Taxable Wage Base means the maximum
taxable wage base under Code Section 3121(a)(1) as of the Participant’s
termination of employment expressed as an annual amount.

        1.42.....Social Security Retirement Age means the age used as the
retirement age for the Participant under Section 216(1) of the Social Security
Act, except that such section shall be applied without regard to the age
increase factor and as if the early retirement age under Section 216(1)(2) of
the Social Security Act were 62.

        1.43.....Trust means the trust established under an agreement between
the Primary Sponsor and the Trustee to hold the Fund.

        1.44....."Trustee" means the trustee under the Trust.

        1.45.....Vesting Service means each calendar year during which an
Employee has completed no less than 1,000 Hours of Service.  Notwithstanding
anything contained herein to the contrary, Vesting Service shall not include
service in years prior to the calendar year in which the Employee attained
age 18.


SECTION 2


ELIGIBILITY

        2.1......Each former Participant who is vested in all or a portion of
his Accrued Benefit and who is reemployed by a Plan Sponsor shall become a
Participant as of the date of his reemployment.

        2.2......Each other Eligible Employee shall become a Participant as of
the January 1 or the July 1 following the later of (a) the date on which the
Employee completes his Eligibility Service or (b) attains age 21.

        2.3......Notwithstanding the foregoing Sections 2.1 and 2.2, an Eligible
Employee who is not a Participant in the Plan on December 31, 1987 shall not
become a Participant thereafter.


SECTION 3


FUNDING

3.1 (a) Each Plan Sponsor shall contribute to the Fund such amounts as are
determined by the Actuary to be necessary to fund the benefits provided under
the Plan.  For this purpose, the Plan Administrator shall establish a funding
standard account for the Plan, which shall be maintained by the Actuary, who
will be responsible for seeing that such account meets the funding requirements
described in ERISA Section 302 and Section 412 of the Code.


    (b)        All forfeitures arising under the Plan shall be used to reduce
the cost of the Plan and shall not be used to increase any benefits payable
under the Plan.


             3.2......No contributions by Participants shall be required or
permitted under the Plan.


SECTION 4


DEATH BENEFITS

        4.1......Upon the death of a Participant who is receiving payment in the
form of a Normal Fund Payment under Plan Section 1.32(b), or who is receiving an
alternate form of payment under Plan Section 6.2(b), the Beneficiary or joint
annuitant shall receive any benefit which is then payable to the Beneficiary or
joint annuitant.

        4.2......If the Participant dies while married after becoming vested
pursuant to Plan Section 7.2 but before the commencement of payments under the
Plan, the Participant’s surviving spouse shall receive as a death benefit a
Normal Fund Payment described under Plan Section 1.32(c).

        4.3......Any benefit payable under this Section 4 shall be paid in
accordance with the provisions of Plan Section 6 or Section 7, whichever is
applicable, after receipt by the Trustee from the Plan Administrator of due
notice of the death of the Participant.


SECTION 5


RETIREMENT DATES AND RETIREMENT BENEFITS

        5.1......Early Retirement Date.  Each Participant who reaches his Early
Retirement Age while an Employee shall be entitled to retire as of that date.  A
pension shall be payable to the Participant as of his Early Retirement Date
which shall be determined in a similar manner as the pension payable pursuant to
Plan Section 5.2 is determined, but based on his years of Credited Service (and
Benefit Service) as of his Early Retirement Date. Such pension shall commence on
either (a) his Early Retirement Date or on the first day of any month
thereafter, as selected by the Participant, in which event such pension shall be
reduced by the applicable factors pursuant to Plan Section 1.2 for each year by
which the commencement of such pension precedes the Participant’s Normal
Retirement Date; or (b) his Normal Retirement Date.  The pension shall be
payable pursuant to Plan Section 6.

        5.2......Normal Retirement.  Each Participant who reaches his Normal
Retirement Age while an Employee shall be entitled to retire as of that date.  A
pension shall be payable to a Participant as of his Normal Retirement Date which
shall be the sum of his Future Service Retirement Income as determined pursuant
to Subsection (a) of this Section and his Past Service Retirement Income as
determined pursuant to Subsection (b) of this Section.  The pension shall be
payable pursuant to Plan Section 6.

    (a)        Subject to the provisions of Plan Section 1.1, for each year of
Credited Service commencing on or after January 1, 1986 and prior to his Normal
Retirement Date, a Participant’s Future Service Retirement Income shall be an
annual amount equal to the sum of (1) .25% of the Participant’s Annual
Compensation not in excess of the Social Security Maximum Taxable Wage Base and
(2) 1.25% of the Participant’s Annual Compensation in excess of the Social
Security Maximum Taxable Wage Base.  In no event will the pension payable
hereunder be less than thirty-six dollars ($36.00) multiplied by the
Participant’s years of Credited Service commencing on or after January 1, 1986.


    (b)        The annual Past Service Retirement Income of a Participant as of
January 1, 1986 shall be equal to the greatest of the following:


    (1)        the sum of (A) .25% of the Participant’s High Five-Year Average
Compensation which is not in excess of $14,400 and (B) 1.25% of the High
Five-Year Average Compensation in excess of $14,400, both multiplied by the
Participant’s years of Benefit Service (as defined below) as of January 1, 1986.


    (2)        Thirty-six dollars ($36.00) multiplied by the Participant’s years
of Benefit Service as of January 1, 1986.


    (3)        The retirement income the Participant had accrued as of January
1, 1986 under the provisions of the Plan in effect as of that date.


        For purposes of this Section 5.2(b), a Participant’s High Five-Year
Average Compensation shall mean the annual average of a Participant’s total
compensation (including Annual Compensation, overtime, and bonuses but excluding
non-recurring components of compensation identified by the board of directors of
the Primary Sponsor) for the five consecutive calendar years beginning in 1976
during which the Participant participated in the Plan which produces the highest
average, or if the Participant has less than five years of Plan participation as
of January 1, 1986, any lesser number of consecutive calendar years in which the
Participant participated in the Plan. “Benefit Service” shall mean completed
calendar years of service and calendar months of service until January 1, 1986.

        5.3......Deferred Retirement.  A Participant may remain an Employee
after his Normal Retirement Age.  The pension payable to a Participant who
retires as of his Deferred Retirement Date shall be determined in a similar
manner as the pension payable pursuant to Section 5.2 of the Plan is determined
but based on his years of Credited Service (and Benefit Service) as of his
Deferred Retirement Date. The pension shall commence as of his Deferred
Retirement Date, and shall be payable in accordance with Plan Section 6.

        5.4......Disability Retirement.  If a Participant shall become subject
to a Disability while in the employ of a Plan Sponsor, the Participant shall be
entitled to receive a pension commencing as of his Disability Retirement Date. 
The pension payable under this Section 5.4 shall be determined in a similar
manner as the pension paid pursuant to Section 5.2 is determined.  However,
during the period the Participant receives a Social Security disability benefit,
the Participant shall accrue an additional pension pursuant to Section 5.2(b)
based on the assumptions that (1) the rate of his total compensation within the
meaning of Plan Section 5.2(b) during the period of Disability is the same as
was in effect on the date his Disability commenced, and (2) the Participant
completed 190 Hours of Service during each month of Disability.  Such pension
shall be payable pursuant to Plan Section 6.  If prior to his Normal Retirement
Date a Participant ceases to be subject to a Disability at any time after his
Early Retirement Date and does not resume active employment with a Plan Sponsor,
he shall be entitled to receive a pension commencing on the first day of the
month following the date on which he ceases to be subject to a Disability. The
amount payable shall be determined in a similar manner as the pension paid
pursuant to Plan Section 5.1 is determined, but based on the pension he had
accrued on the date he ceased to be subject to a Disability. If a Participant
ceases to be subject to a Disability before his Early Retirement Date, but after
he has completed at least five (5) years of Vesting Service, he shall be
entitled to receive a pension determined in a similar manner as the pension paid
pursuant to Plan Section 7 is determined, but based on the pension he has
accrued as of the date he ceased to be subject to a Disability.


SECTION 6


PAYMENT OF BENEFITS ON RETIREMENT

        6.1......The Accrued Benefit of a Participant who has attained his
Retirement Date or has attained Normal Retirement Age shall become fully
vested.  As of a Participant’s Retirement Date, he shall be entitled to his
Accrued Benefit which shall be paid in accordance with this Plan Section 6. 
Payments to a Participant shall commence no later than sixty (60) days after the
end of the Plan Year in which the Participant’s Normal Retirement Date
or Deferred Retirement Date occurs; provided, however, if the amount of the
payment required to commence on a given date cannot be ascertained by that date,
payment shall commence retroactively to that date and shall commence no later
than sixty (60) days after the earliest date on which the amount of the payment
can be ascertained under the Plan. A Participant who attains Normal Retirement
Age but who has not terminated employment may request that payment of his
Accrued Benefit commence as of the first day of any month following the date the
Participant attains his Normal Retirement Age.

  6.2 (a) Any pension payable pursuant to the Plan shall be in the form of a
Normal Fund Payment unless the Actuarial Equivalent of the Participant’s vested
Accrued Benefit, expressed as a lump sum payment, exceeds $3,500 at the time he
or his Beneficiary is entitled to the commencement of payments and he elects,
during the applicable election period, not to receive the Normal Fund Payment by
execution and delivery to the Plan Administrator of a form provided for that
purpose by the Plan Administrator.  For purposes of this Section, the term
“applicable election period” shall mean, with respect to a Normal Fund Payment
described in Subsection (a) or (b) of Plan Section 1.32, the 90-day period
ending on the first date on which the Participant is entitled to payment, and
with respect to a Normal Fund Payment described in Subsection (c) of Plan
Section 1.32, the period which begins on the first day of the Plan Year during
which an Eligible Employee becomes a Participant and which ends on the
Participant’s death.  In the case of a married Participant, no election shall be
effective unless spousal consent is obtained in accordance with the provisions
of Plan Section 1.8.


          If an election is made, the Participant’s Accrued Benefit shall be
paid in the form set forth in Subsection (b) of this Section chosen by the
Participant by written instrument delivered to the Plan Administrator prior to
the date payments are otherwise to commence.  Any waiver of a Normal Fund
Payment under this Subsection (a), made prior to the first day of the Plan Year
in which the Participant attains age 35 shall become invalid as of the first day
of the Plan Year in which the Participant attains age 35, and provisions of this
Subsection (a) shall apply unless a new waiver is obtained.


    (b)        The alternate forms of payment are:

    (1)        In the case of a Participant who retires as of his Early
Retirement Date, a life annuity providing for monthly payments for the life of
the Participant which shall be payable in a greater amount or in full during the
period before he becomes eligible for his old age Social Security benefits and,
if applicable, a reduced amount after he becomes eligible for old age Social
Security benefits. The adjusted pension to which the Participant is entitled
under the Plan and under Social Security shall be as uniform as possible before
and after the Participant becomes eligible for old age Social Security benefits;


    (2)        A 100/50 percent joint and survivor annuity, providing for
monthly payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to
commencement of payment. This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to fifty percent (50%) of his reduced pension shall be payable
to and during the lifetime of the joint annuitant selected by the Participant;


    (3)        A 100/75 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to the
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to seventy-five percent (75%) of his reduced pension shall be
payable to and during the lifetime of the joint annuitant selected by the
Participant;


    (4)        A 100/100 percent joint and survivor annuity providing for
monthly payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit on the date on which he is entitled to
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that after his death a
pension at the rate of one hundred percent (100%) of his reduced pension shall
be payable to and during the lifetime of the joint annuitant selected by the
Participant; and


    (5)        A life annuity providing for monthly payments for the life of the
Participant with a guaranteed term certain of ten (10) or twenty (20) years as
specified by the Participant the value of which shall be the Actuarial
Equivalent of the Participant’s Accrued Benefit as of the date on which he is
entitled to commencement of payment.


          If a Participant dies before expiration of the guaranteed period
certain, payment shall be continued to a Beneficiary who may elect to receive a
single lump sum payment. If the Beneficiary should die after having received at
least one payment, any further payments shall be made to any alternate
Beneficiary designated by the Participant, or in the absence of a surviving
alternate Beneficiary, to the estate of the last surviving Beneficiary, in a
single lump sum.


    (c)        The election of an alternate form of payment under Subsection (b)
(2), (3) or (4) shall be invalid if the Participant or his joint annuitant dies
before the date on which the monthly payments are to commence. The election of
the alternate form of payment under Subsection (b)(5) shall be invalid if the
Participant dies before the date on which the monthly payments are to commence.


    (d)        The Plan Administrator shall furnish to the Participant a written
explanation of:


    (1)        the terms and conditions of the Normal Fund Payment, including a
general description of the conditions and eligibility and other material
features of the alternate forms of payment under the Plan,


    (2)        the Participant’s right to make, and the effect of, an election
not to receive the Normal Fund Payment, including a general description of the
conditions of eligibility and other material features of the alternate forms of
payment under the Plan,


    (3)        the rights of the Participant’s spouse as described in Subsection
(a) of this Section, and


    (4)        the right to make, and the effect of, a revocation of an election
pursuant to this Section.


    (e)        In the case of a Normal Fund Payment described in Subsections (a)
or (b) of Plan Section 1.32, the written explanation shall be provided to the
Participant within 90 days prior to the first date on which he is entitled to
payment.  In the case of a Normal Fund Payment described in Subsection (c) Plan
Section 1.32, the written explanation shall be provided to the Participant in
whichever of the following periods ends last:


    (1)        the period beginning on the first day of the Plan Year in which
the Participant attains age 32 and ending on the last day of the Plan Year
preceding the Plan Year in which the Participant attains age 35;


    (2)        the period beginning one year before and ending one year after
the Employee first becomes a Participant; or


    (3)        the period beginning one year before and ending one year after
the provisions of this Subsection become applicable to the Participant.


          In the case of a Participant who separates from service before
attaining age 35, the written explanation shall be provided in the period
beginning one year before and ending one year after separation from service
occurs.


    (f)        The Participant may revoke any election not to receive payment in
the form of a Normal Fund Payment at any time prior to commencement of payments,
and may make a new election at any time prior to the commencement of payments.


        6.3......Notwithstanding anything to the contrary contained in the Plan,

    (a)        the payments to be made to a Participant shall satisfy the
incidental death benefit requirements under Code Section 401(a)(9)(G) and the
regulations thereunder; and


    (b)        if the Actuarial Equivalent of a Participant’s vested Accrued
Benefit, expressed as a lump sum payment, exceeds $3,500, it shall not be
immediately distributed without the written consent of the Participant and, if
the Participant is married, his spouse (or if the Participant is deceased, his
surviving spouse).


        6.4......Payments under the Normal Fund Payment shall be determined
according to the amount of the Accrued Benefit of the Participant on the date on
which the Participant is entitled to commencement of payments.

        6.5......The benefits payable to a Participant or his Beneficiary shall
be actuarially adjusted to reflect any benefits which such Participant received
by reason of any previous participation in the Plan.

        6.6......Notwithstanding any other provisions of the Plan,

    (a)        Prior to the death of a Participant, all retirement payments
hereunder shall 

    (1)        be distributed to the Participant not later than the required
beginning date (as defined below) or,


    (2)        be distributed, commencing not later than the required beginning
date (as defined below)


    (A)        in accordance with regulations prescribed by the Secretary of the
Treasury, over the life of the Participant or over the lives of the Participant
and his designated individual Beneficiary, if any, or


    (B)        in accordance with regulations prescribed by the Secretary of the
Treasury, over a period not extending beyond the life expectancy of the
Participant or the joint life and last survivor expectancy of the Participant
and his designated individual Beneficiary, if any.


      .........(b)......(1) If

    (A)        the distribution of a Participant’s retirement payments have
begun in accordance with Subsection (a)(2) of this Section, and


    (B)        the Participant dies before his entire vested Accrued Benefit has
been distributed to him, then the remaining portion of his vested Accrued
Benefit shall be distributed at least as rapidly as under the method of
distribution being used under Subsection (a)(2) of this Section as of the date
of his death.


    (2)        If a Participant dies before the commencement of retirement
payments hereunder, the entire interest of the Participant shall be distributed
within five (5) years after his death.


      .........(3)  If

    (A)        any portion of a Participant’s benefit is payable to or for the
benefit of the Participant’s designated individual Beneficiary, if any,


    (B)        that portion is to be distributed, in accordance with regulations
prescribed by the Secretary of the Treasury, over the life of the Beneficiary or
over a period not extending beyond the life expectancy of the Beneficiary, and


    (C)        the distributions begin not later than one (1) year after the
date of the Participant’s death or any later date as the Secretary of the
Treasury may by regulations prescribe, then, for purposes of Paragraph (2) of
this Subsection (b), the portion referred to in Subparagraph (A) of this
Paragraph (3) shall be treated as distributed on the date on which the
distributions to the designated individual Beneficiary begin.


    (4)        If the designated individual Beneficiary referred to in Paragraph
(3)(A) of this Subsection (b) is the surviving spouse of the Participant, then


    (A)        the date on which the distributions are required to begin under
Paragraph (3)(C) of this Subsection (b) shall not be earlier than the date on
which the Participant would have attained age 70-1/2, and


    (B)        if the surviving spouse dies before the distributions to the
spouse begin, this Subsection (b) shall be applied as if the surviving spouse
were the Participant.


    (c)        For purposes of this Section, the term required beginning date
means April 1 of the calendar year following the calendar year in which the
Participant attains age 70-1/2.  Notwithstanding the foregoing, in the case of a
Participant who has attained age 70-1/2 before January 1, 1988, other than a
Participant who is described in Section 1(b)(3) of Appendix B, the term required
beginning date means the calendar year in which the Participant retires or
otherwise terminates employment with a Plan Sponsor.


  6.7 (a) For purposes of Sections 6 and 7, if a Participant is reemployed by a
Plan Sponsor after the payment of his pension has commenced or if the
Participant continues to be employed by a Plan Sponsor after his Normal
Retirement Date, the payment of that portion of his pension attributable to
contributions by Plan Sponsors shall be suspended for each month during which he
performs substantial service for a Plan Sponsor.  For purposes of this Section,
a Participant will be deemed to perform substantial service for a month if he
receives payment for services performed for any Plan Sponsor on eight (8) or
more days during the month, including payments which were made for reasons other
than the performance of duties.


    (b)        The payment of a pension which has been suspended shall resume no
later than the first day of the third calendar month after the month in which
the Participant ceases to perform substantial service for a Plan Sponsor.  Upon
resumption, the initial payment shall include the amount of the payment owed for
the calendar month of resumption and any amounts which were withheld during the
period between the cessation of the performance of substantial service by the
Participant and the resumption of payment, reduced by any offsets described in
Subsection (c) of this Section.  Although resumed benefits generally shall not
be actuarially adjusted to reflect the suspended benefits, a Participant shall
receive a pension upon resumption which shall be no less than the Actuarial
Equivalent of the benefits, if any, payable under Section 2 of Appendix B to the
Plan.


    (c)        Upon resuming payment of a pension under Subsection (b) of this
Section, there shall be deducted or offset from the payments an amount equal to
any payments made by the Plan to the Participant for any months during which the
Participant performed substantial service for a Plan Sponsor, provided that the
amount of the deduction or offset shall not exceed in any one month 25% of that
month’s retirement benefit payment which would have been due and owing to the
Participant, except that the initial payment made upon the resumption of benefit
payments shall be subject to deduction or offset without limitation.


    (d)        The payment of a pension shall not be suspended as provided in
Subsection (a) of this Section unless the Plan Administrator notifies the
Participant of the suspension by personal delivery or first class mail during
the first calendar month in which payments are to be suspended.  The
notification shall contain a description of the specific reasons why payments is
being suspended, a general description of the provisions of the Plan relating to
the suspension of benefits and a copy of those provisions, a statement to the
effect that applicable Department of Labor regulations may be found in Section
2530.203-3 of the Code of Federal Regulations and a statement that the
Participant may employ the claims procedures described in Plan Section 9 in
order to obtain a review by the Plan Administrator of its decision to suspend
payment.  If a reduction or offset is to be made to a Participant’s pension
under Subsection (c) of this Section, the notification shall also describe the
periods of employment with respect to which payments were previously made from
the Plan and during which the Participant performed substantial service for a
Plan Sponsor, the amount of pension subject to reduction or offset and the
manner in which the Plan intends to reduce or offset the retirement benefit.


    (e)        A Participant who is receiving a pension must notify the Plan
Administrator of any employment, and in connection therewith the Plan
Administrator shall be entitled to request from the Participant any reasonable
information which the Plan Administrator deems necessary to verify whether or
not the Participant is employed.  The Plan Administrator may, at any times and
at any frequency as it deems reasonable, require any Participant who is
receiving a pension, as a condition to receiving any future pension payments, to
certify to the Plan Administrator in writing that he is unemployed or to provide
information sufficient to establish that he is not performing substantial
service for any Plan Sponsor.  If the Plan Administrator becomes aware that a
Participant who is receiving a pension from the Plan is employed and is
performing substantial service in a month for a Plan Sponsor and has not
notified the Plan Sponsor of that employment, the Plan Administrator shall be
entitled, unless it is unreasonable under the circumstances to do so, to assume
that the Participant has performed substantial service for that month.


    (f)        A Participant who is receiving a pension shall be entitled to
request the Plan Administrator to determine whether any specific contemplated
employment for a Plan Sponsor by the Participant will constitute substantial
service.  Any request shall be treated as a claim for benefits under Plan
Section 9, and accordingly the Participant shall be required to follow the
claims procedure described in Plan Section 9 in presenting a request.


    (g)        In order to be entitled to the resumption of payment of a
pension, the Participant must notify the Plan Administrator in writing that he
has ceased to perform substantial service.  The notification by the Plan
Administrator which is described in Subsection (d) of this Section shall
describe the procedure which the Participant must follow in notifying the Plan
Administrator that he has ceased to perform substantial service for a Plan
Sponsor and shall include the forms which the Participant must file with the
Plan Administrator in connection therewith.


    (h)        If a Participant, the payment of whose pension has been
suspended, resumes employment with a Plan Sponsor, his pension shall be
recomputed upon his subsequent retirement to reflect payments previously paid to
him.


    (i)        The provisions of this Section 6.7 shall be given no effect until
implemented by written action of the Plan Administrator and, in that event,
shall be applied prospectively only.


        6.8......Notwithstanding anything contained to the contrary in this
Section 6, the annual payments to a Participant who is among the 25 active or
former Highly Compensated Employees (within the meaning of Code Section 414(q))
who receive during their most recent year of employment with a Plan Sponsor or
any prior year the greatest Annual Compensation (determined without regard to
the Annual Compensation Limit) shall not exceed an amount equal to the payments
that would be made on behalf of the Participant under a single life annuity that
is the Actuarial Equivalent of the sum of the Participant’s Accrued Benefit and
the Participant’s other benefits. The restrictions of this Section 6.8 will not
apply, however, if:

    (a)        after payment to a Participant described in this Section of all
benefits payable to that Participant under the Plan, the value of the assets of
the Fund equals or exceeds 110% of the value of the Plan’s current liabilities,
as defined in Code Section 412(1)(7);


    (b)        the value of the benefits described in Subsection (c) of this
Section for a Participant described in this Section 6.8 is less than one percent
(1%) of the value of the Plan’s current liabilities before such distribution, as
defined in Code Section 412(l)(7); or


    (c)        the value of all benefits under the Plan payable to a Participant
described in this Section does not exceed the amount described in Code Section
411(a)(11)(A).


        For purposes of this Section, the term “other benefits” includes loans
in excess of the amounts set forth in Code Section 72(p)(2)(A), any periodic
income, any withdrawal values payable to a living Participant, and any death
benefits not provided for by insurance on the Participant’s life which is
payable from the Plan. In the event of a termination of the Plan in accordance
with Plan Section 13, the benefits payable to any active or former Highly
Compensated Employee shall be limited to a benefit that is nondiscriminatory
under Code Section 401(a)(4).

The provisions of this Section 6.8 become effective January 1, 1991.

        6.9......Effective January 1, 1993, notwithstanding any provisions of
the Plan to the contrary that would otherwise limit a Distributee’s election
under this Section 6, a Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of a distribution
pursuant to this Section which is an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover so long as all Eligible Rollover Distributions to a Distributee for a
calendar year total or are expected to total at least $200 and, in the case of a
Distributee who elects to directly receive a portion of an Eligible Rollover
Distribution and directly roll the balance over to an Eligible Retirement Plan,
the portion that is to be directly rolled over totals at least $500. If the
Eligible Rollover Distribution is one to which Code Sections 401(a)(11) and 417
do not apply, such Eligible Rollover Distribution may commence less than 30 days
after the notice required under Treasury Regulations Section 1.411(a)-11(c) is
given, provided that:

    (a)        the Plan Administrator clearly informs the Distributee that the
Distributee has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and


    (b)        the Distributee, after receiving the notice, affirmatively elects
a distribution.



SECTION 7


PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT OR DEATH

        7.1......Transfer of a Participant from one Plan Sponsor to another Plan
Sponsor or to an Affiliate shall not be deemed for any purpose under the Plan to
be a termination of employment by the Participant.

        7.2......If a Participant ceases to be an Employee for any reason other
than the attainment of Retirement Date, he, or his surviving spouse, shall be
entitled to receive that portion of his Accrued Benefit in which he is vested as
of his termination of employment according to the following vesting schedule:

Full Years of Vesting Service Percentage Vested Less than five 0% Five or more
100%

        The pension payable to a Participant, or his surviving spouse, shall be
determined in a similar manner as the pension payable pursuant to Plan Section
5.2 is determined but based on his years of Credited Service (and Benefit
Service) as of his termination of employment. Such pension shall commence on
what would have been his Normal Retirement Date, except that the pension payable
to a Participant or his surviving spouse, who consents to payment prior to what
would have been his Normal Retirement Date shall commence upon, or any time
after, what would have been his Early Retirement Date, reduced by the applicable
factors pursuant to Plan Section 1.2 for each year by which the commencement of
such pension precedes the Participant’s Normal Retirement Date. If the Actuarial
Equivalent of a Participant’s vested Accrued Benefit, expressed as a lump sum
payment, is not more than $3,500, payment shall commence within a reasonable
period of time after the end of the Plan Year in which the Participant’s
termination of employment occurs. The pension shall be payable pursuant to Plan
Section 6.

        7.3......As of a Participant’s death or termination of employment, that
portion of his Accrued Benefit in which he is not vested shall be forfeited, and
any forfeitures resulting from the operation of this Section 7 shall be used to
reduce the cost of the Plan by reducing future Plan Sponsor contributions.

  7.4 (a) For the purpose of determining a Participant’s Accrued Benefit only,
the Plan shall disregard years of Credited Service (and Benefit Service)
performed by the Participant with respect to which the Participant received a
distribution of the present value of his vested Accrued Benefit attributable to
his years of Credited Service and Benefit Service. For this purpose, a nonvested
Participant shall be deemed to have received a distribution of zero dollars.


    (b)        In the case of a cash out described in Plan Section 7.4(a) which
is less than the lump sum present value of the Participant’s vested Accrued
Benefit immediately prior to the distribution, the Accrued Benefit attributable
to Credited Service (and Benefit Service) that is not required to be taken into
account is the Accrued Benefit multiplied by a fraction, the numerator of which
is the amount of the distribution and the denominator of which is the lump sum
present value of his total vested Accrued Benefit immediately prior to the
distribution.


    (c)        The Accrued Benefit of a Participant which is disregarded under
Plan Section 7.4(a) shall be restored upon repayment to the Plan of the full
amount of the distribution with interest on that amount compounded annually at
the rate of 120% of the federal mid-term rate as in effect under Code
Section 1274 at the beginning of each Plan Year from the date of distribution to
the date of repayment, or upon reemployment if the Participant received a deemed
distribution of zero dollars; provided that:


    (1)        The distribution received under Plan Section 7.4(a) was less than
the lump sum present value of the Member’s Accrued Benefit, and


    (2)        The Participant resumes employment covered under the Plan and
makes repayment within five years of the resumption of employment.


        7.5......In the event that an amendment to the Plan directly or
indirectly changes the vesting schedule of the Plan, the vested percentage for
each Participant accumulated to the date when the amendment is adopted shall not
be reduced as a result of such amendment.  In addition, any Participant with at
least three (3) years of Vesting Service may irrevocably elect to remain under
the vesting schedule in operation prior to the amendment with respect to
benefits accrued both before and after the amendment.


SECTION 8


ADMINISTRATION OF THE PLAN

        8.1......Trust Agreement.  The Primary Sponsor shall enter into a Trust
with the Trustee for the management of the Fund, which Trust shall form a part
of the Plan and is incorporated herein by reference.

        8.2......Operation of the Plan Administrator.  The Primary Sponsor shall
appoint the Plan Administrator.  If an organization is appointed to serve as the
Plan Administrator, then the Plan Administrator may designate in writing a
person who may act on behalf of the Plan Administrator.  The Primary Sponsor
shall have the right to remove the Plan Administrator at any time by notice in
writing.  The Plan Administrator may resign at any time by written notice of
resignation to the Trustee and the Primary Sponsor.  Upon removal or
resignation, or in the event of the dissolution of the Plan Administrator, the
Primary Sponsor shall appoint a successor.

      8.3......Fiduciary Responsibility.

    (a)        The Plan Administrator, as a Named Fiduciary, may allocate its
fiduciary responsibilities among Fiduciaries, other than the Trustee, designated
in writing by the Plan Administrator and may designate in writing other persons
(other than the Trustee) to carry out its fiduciary responsibilities under the
Plan.  The Plan Administrator may remove any such person designated to carry out
its fiduciary responsibilities under the Plan by notice in writing to such
person.


    (b)        The Plan Administrator and each other Fiduciary may employ
persons to perform services and to render advice with regard to any of the
Fiduciary’s responsibilities under the Plan.  Charges for all services performed
shall be directly paid by the Fund.


    (c)        Each Plan Sponsor shall indemnify and hold harmless each person
constituting the Plan Administrator from and against any and all claims, losses,
costs, expenses (including, without limitation, attorney’s fees and court
costs), damages, actions or causes of action arising from, on account of or in
connection with the performance by such person of his duties in such capacity,
other than such of the foregoing arising from, on account of or in connection
with the willful neglect or willful misconduct or gross negligence of such
person so acting.


      8.4......Duties of the Plan Administrator.

    (a)        The Plan Administrator shall advise the Trustee with respect to
all payments made under the terms of the Plan and shall direct the Trustee in
writing to make such payments; provided, however, in no event shall the Trustee
be required to make payments if the Trustee has actual knowledge that the
payments are contrary to the terms of this Plan or the Trust.


    (b)        The Plan Administrator shall establish rules, not contrary to the
provisions of the Plan and the Trust, for the administration of the Plan and the
transaction of its business.  All elections and designations to be made under
the Plan by a Participant or Beneficiary shall be made on forms prescribed by
the Plan Administrator.  The Plan Administrator shall have discretionary
authority to construe the terms of the Plan and shall determine all questions
arising in the administration, interpretation and application of the Plan,
including, but not limited to, those concerning eligibility for benefits.  All
determinations of the Plan Administrator shall be conclusive and binding on all
Employees, Participants, Beneficiaries, and Fiduciaries, subject to the
provisions of the Plan and the Trust and subject to applicable law.


    (c)        The Plan Administrator shall furnish Participants and
Beneficiaries with all disclosures now or hereafter required by ERISA or the
Code.  The Plan Administrator shall file the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be responsible for maintaining all records of the Plan.


        8.5......Investment Manager.  The Primary Sponsor may, by action in
writing certified by notice to the Trustee, appoint an Investment Manager.  Any
Investment Manager may be removed in the same manner in which appointed, and in
the event of removal, the Investment Manager shall, as soon as possible, but in
no event more than thirty (30) days after notice of removal, turn over all
assets managed by it to the Trustee or to any successor Investment Manager
appointed, and shall make a full accounting to the Primary Sponsor with respect
to all assets managed by it since its appointment as an Investment Manager.

        8.6......Investment Committee.  The Primary Sponsor may, by action in
writing certified by notice to the Trustee, appoint an Investment Committee to
direct the investment of the Plan.  The Investment Committee shall consist of
one or more persons and the Primary Sponsor shall have the right to remove any
person constituting any part of the Investment Committee at any time by notice
in writing to such person.  A person constituting any part of the Investment
Committee may resign at any time by written notice of resignation to the Primary
Sponsor.  Upon removal, resignation or death, the Primary Sponsor may appoint a
successor to that person.  Until a successor has been appointed, the remaining
persons constituting the Investment Committee may continue to act as the
Investment Committee.

        8.7......Action by the Primary Sponsor or a Plan Sponsor.  Any action to
be taken by the Primary Sponsor or a Plan Sponsor shall be taken by resolution
or written direction duly adopted by its board of directors or appropriate
governing body; provided, however, that by resolution or written direction, the
board of directors or appropriate governing body may delegate to any officer or
other appropriate person the authority to take any such actions as may be
specified in such resolution or written direction.

        8.8......Employees of Commonly Controlled Businesses.  Except as
provided in Section 3 of Appendix B to the Plan, all employees of all
corporations which are members of a controlled group of corporations (as defined
in Section 414(b) of the Code), all employees of all trades or businesses
(whether or not incorporated) which are under common control (as defined in
Section 414(c) of the Code), and all employees of all corporations,
partnerships, or other organizations which are members of an affiliated service
group (as defined in Section 414(m) of the Code) and all employees of any other
entity required to be aggregated with a Plan Sponsor pursuant to regulations
under Section 414(o) of the Code shall be treated as employed by a single
employer.


SECTION 9


CLAIM REVIEW PROCEDURE

        9.1......In the event that a Participant or Beneficiary is denied a
claim for benefits under the Plan, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

    (a)        the specific reasons for the denial;


    (b)        specific references to the pertinent provisions of the Plan on
which the denial is based;


    (c)        a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and


    (d)        an explanation of the Plan’s claim review procedure.


        9.2......After receiving written notice of the denial of a claim, a
claimant or his representative may request a full and fair review of the denial
by written application to the Plan Administrator, review pertinent documents,
submit issues and comments in writing to the Plan Administrator.

        9.3......If the claimant wishes such a review of the decision denying
his claim to benefits under the Plan, he must submit such written application to
the Plan Administrator within sixty (60) days after receiving written notice of
the denial.

        9.4......Upon receiving the written application for review, the Plan
Administrator shall schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Plan Administrator received the written application for
review.

        9.5......At least ten (10) days prior to the scheduled hearing, the
claimant and his representative designated in writing by him shall receive
written notice of the date, time, and place of such scheduled hearing.  The
claimant or his representative may request that the hearing be rescheduled, for
his convenience, on another reasonable date or at another reasonable time or
place.

        9.6......All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.

        9.7......No later than sixty (60) days after receiving the written
application for review, the Plan Administrator shall submit its decision in
writing to the claimant and to his representative, if any; provided, however, a
decision on the written application for review may be extended, if special
circumstances, such as the need to hold a hearing require an extension of time,
to a date no later than one hundred twenty (120) days after the date of receipt
of the written application for review.  The decision shall include specific
reasons therefor and specific references to the pertinent Plan provisions on
which it is based. 


SECTION 10


LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY


INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

        10.1.....No benefit which shall be payable under the Plan to any person
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void.  No benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for, or against, any person, and the same
shall not be recognized under the Plan, except to such extent as may be required
by law.  Notwithstanding the above, this Section shall not apply to a qualified
domestic relations order (as defined in Section 414(p) of the Code), and
benefits may be paid pursuant to the provisions of such an order.  The Plan
Administrator shall develop procedures in accordance with applicable federal
regulations to determine whether a domestic relations order is qualified, and,
if so, the procedures for complying therewith.

        10.2.....If any person who shall be entitled to any benefit under the
Plan shall become bankrupt or shall attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the benefit under the Plan, then
the payment of that benefit shall, in the discretion of the Plan Administrator,
terminate and in that event the Trustee shall hold or apply the same for the
benefit of such person, his spouse, children, other dependents or any of them in
the manner and proportion as the Plan Administrator shall determine.

        10.3.....Whenever any benefit which shall be payable under the Plan is
to be paid to or for the benefit of any person who is then a minor or determined
to be incompetent by qualified medical advice, the Plan Administrator need not
require the appointment of a guardian or custodian, but shall be authorized to
cause the same to be paid over to the person having custody of the minor or
incompetent, or to cause the same to be paid to the minor or incompetent without
the intervention of a guardian or custodian, or to cause the same to be paid to
a legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.

        10.4.....If the Plan Administrator cannot ascertain the whereabouts of
any person to whom a payment is due under the Plan, the Plan Administrator may
direct that the payment and all remaining payments otherwise due to the person
be cancelled on the records of the Plan and the amount thereof applied as a
forfeiture in accordance with Plan Section 7.3, except that, in the event the
person later notifies the Plan Administrator of his whereabouts and requests the
payments due to him under the Plan, the Plan Sponsor shall contribute to the
Plan an amount equal to be paid to him as soon as administratively feasible.


SECTION 11


PROHIBITION AGAINST DIVERSION

        At no time shall any part of the Fund be used for or diverted to
purposes other than the exclusive benefit of the Participants or their
Beneficiaries, subject, however, to the payment of all taxes and administrative
expenses and subject to the provisions of the Plan with respect to returns of
contributions.


SECTION 12


LIMITATION OF RIGHTS

        Neither the Plan, the Trust nor the fact of Plan participation shall
give any Employee or other person any right except to the extent that the right
is specifically fixed under the terms of the Plan and the Fund is sufficient
therefor.  The establishment of the Plan shall not be construed to give any
Employee a right to continue in the employ of a Plan Sponsor or as interfering
with the right of the Plan Sponsor to terminate the employment of any Employee
at any time.


SECTION 13


AMENDMENT AND TERMINATION

        13.1.....The Primary Sponsor reserves the right at any time to amend or
terminate the Plan or the Trust in whole or in part by notice thereof in writing
delivered to the Trustee; provided, however, that the Primary Sponsor shall have
no power to amend the Plan in such manner as would cause or permit any portion
of the Fund to be used for purposes other than for the exclusive benefit of
Participants or their Beneficiaries, or as would cause or permit any portion of
the Fund to become the property of a Plan Sponsor; and provided further, that
the duties or liabilities of the Trustee shall not be increased without the
Trustee’s written consent.  No amendments shall have the effect of retroactively
depriving Participants or Beneficiaries of rights already accrued under the
Plan.  No Plan Sponsor other than the Primary Sponsor shall have the right to so
amend or terminate the Plan or the Trust.

        13.2.....Each Plan Sponsor other than the Primary Sponsor shall have the
right to terminate its participation in the Plan and the Trust by the adoption
of a resolution of its board of directors or other appropriate governing body
and the giving of notice in writing to the Primary Sponsor and the Trustee,
unless the termination would result in the disqualification of the Plan or the
Trust as to any other Plan Sponsor.  If contributions by or on behalf of a Plan
Sponsor are completely terminated, the Plan and Trust shall be deemed terminated
as to such Plan Sponsor. In the event of termination of the Plan, the benefit
payable to any “highly compensated employee,” as defined in Code Section 414(q),
is limited to an amount that is nondiscriminatory under Code Section 401(a)(4).

        13.3.....In the event that the Primary Sponsor shall desire to terminate
the Plan, within the meaning of Section 4041 of ERISA, the Plan Administrator
shall notify the PBGC, each Participant, each Beneficiary, and each other
affected party of the proposed termination of the Plan in accordance with the
provisions of the Single-Employer Pension Plan Amendments Act of 1986 (“SEPPAA”)
and regulations issued by the PBGC thereunder.  Amounts paid from the Fund
pursuant to a termination of the Plan and final distribution of the Fund shall
be in accordance with Section 13.4 of the Plan, subject to SEPPAA and
regulations issued by the PBGC thereunder.

        13.4.....In the event of the termination of the Plan in accordance with
Section 4041 of ERISA, the assets of the Plan shall be distributed in accordance
with Section 4044 of ERISA and any regulations issued thereunder.  In order that
the assets of the Plan may be properly allocated, the total benefits payable
under the Plan shall be divided with respect to each affected Participant among
the priority categories (a) through (g) set forth below.  Each affected
Participant’s benefit assigned to a particular priority category shall then be
separated between basic benefits and non-basic benefits.  The Plan Administrator
shall then value each type of benefit in each priority category in accordance
with the valuation factors prescribed by the PBGC, and shall then allocate the
assets of the Plan sequentially to the following priority categories:

    (a)        That portion, if any, of each Participant’s Accrued Benefit which
is derived from his voluntary employee contributions.


    (b)        That portion, if any, of each Participant’s Accrued Benefit which
is derived from his mandatory employee contributions.


    (c)        Those benefits, excluding any increases in such benefits
resulting from Plan amendments during the preceding five (5) years, payable as
an annuity under the terms of the Plan to all Participants and Beneficiaries:


    (1)        to whom benefits have been in pay status for at least three (3)
years prior to the date of the Plan’s termination, taking the lowest benefit in
pay status during such three (3) year period, and


    (2)        to whom benefits (other than those described in the foregoing
priority (c)(1)) would have been in pay status as of the beginning of such three
(3) year period had an eligible Participant actually retired on a retirement
date prior to the beginning of such three (3) year period, as if such benefits
had commenced as a Normal Fund Payment as of the beginning of such three (3)
year period.


    (d)        Those basic benefits, other than those benefits payable pursuant
to the foregoing priority categories (b) and (c) to which Participants or their
Beneficiaries are entitled, or would be entitled if their employment were
terminated on the date of the Plan’s termination, to the extent such benefits
are guaranteed by the PBGC.  For purposes of this Section, the term “basic
benefits” means the type of benefits which are, or would be, guaranteed under
Section 4022 of ERISA and the regulations issued thereunder, without regard to
the limitations set forth in Section 4022(b) of ERISA.


    (e)        All other benefits payable in which such Participant is vested as
of the date of its termination; provided, however, that if the Plan assets are
insufficient to satisfy in full the benefits provided pursuant to this priority
category (e), the available assets shall be allocated in accordance with Section
13.6 of the Plan.


    (f)        All other benefits provided for under the Plan.


    (g)        If any assets remain as a result of actuarial error after
complete allocation pursuant to this Section 13.4, such remaining assets shall
be paid to the terminating Plan Sponsor.


        13.5.....In the event Plan assets shall be insufficient to provide in
full the benefits of the entire class of individuals described within any
priority category other than priority category (e), the available assets for
such class shall be allocated among the Participants of that class and their
Beneficiaries, pro rata among such individuals on the basis of the present value
(as of the Participating Plan’s termination date) of their respective benefits
as described in such Section 4044.

        13.6.....In the event that the assets available for allocation under
Section 13.4(e) are insufficient to satisfy in full the benefits of Participants
described within that Section, the available assets for such class shall be
allocated on the basis of the benefits of Participants of that class and their
Beneficiaries, based upon the Plan as in effect at the beginning of the five (5)
year period ending on the date of termination; or, if additional assets remain
available for allocation under such Section 13.4(e), the available assets shall
be allocated on the basis of the Plan as amended by the most recent amendment to
the Plan effective during such five (5) year period, under which the assets
available for allocation are sufficient to satisfy in full the benefits of the
class of individuals described in Section 13.4(e) and any assets thereafter
remaining to be allocated under such Section 13.4(e) shall be allocated on the
basis of the Plan as amended by the next succeeding amendment to the Plan
effective during such five (5) year period.

        13.7.....The Plan Administrator may direct that any benefit payable in
accordance with Section 13.4 shall be provided through the continuance of the
existing Trust or through the purchase of annuity contracts from an insurance
company, or by a combination thereof.

        13.8.....In the case of any merger or consolidation of the Plan with, or
any transfer of the assets or liabilities of the Plan to any other plan
qualified under Code Section 401, the terms of the merger, consolidation or
transfer shall be such that each Participant in the Plan would receive (in the
event of termination of the Plan or its successor immediately thereafter) a
benefit which is no less than the benefit which such Participant would have
received in the event of termination of the Plan immediately before the merger,
consolidation or transfer.

        13.9.....Subject to the limitations on entitlements to benefits
contained in this Section 13 and in Section 14 of the Plan, in the event of the
termination or partial termination of the Plan, each affected Participant’s
Accrued Benefit as of the date of such termination or partial termination, to
the extent funded as of such date, shall be fully vested, notwithstanding the
provisions of Section 7.3.

      13.10....A Plan amendment

    (a)        which eliminates or reduces an early retirement benefit, if any,
or which eliminates or reduces a retirement-type subsidy (as defined in
regulations issued by the Department of the Treasury), if any, or


    (b)        which eliminates an optional form of benefit,


shall not be effective with respect to benefits attributable to service before
the amendment is adopted.  In the case of a retirement-type subsidy described in
Subsection (a) of this Section, this Section shall be applicable only to a
Participant who satisfies, either before or after the amendment, the
preamendment conditions for the subsidy.


SECTION 14


PREVENTION OF DISCRIMINATION ON EARLY TERMINATION

        14.1.....Notwithstanding any provision of the Plan to the contrary
(except as provided in Sections 14.2 through 14.5 below) the maximum amount of
Plan Sponsor contributions which may be used to provide benefits to a
Participant whose projected annual benefit exceeds $1,500 and who is among the
twenty-five (25) highest paid Employees (including Employees who are not
Participants at a Commencement Date but who may later become Participants)
shall, in the event that the Plan is terminated within ten (10) years of a
Commencement Date, or in the event benefits are provided for the Participant at
any time and the full current costs of the Plan for the first ten (10) years
following a Commencement Date have not been funded, be limited to the largest of
the amounts stated in Section 14.2 of the Plan.  For the purpose of this Section
14, “Commencement Date” shall mean the Effective Date of the Plan or the
effective date of any amendment to the Plan which increases the benefits
provided under the Plan.

        14.2.....The amount of Plan Sponsor contributions which may be used to
provide benefits when Section 14.1 applies shall be the largest of the following
amounts:

    (a)        The Plan Sponsor’s contributions (or funds attributable thereto)
which would have been applied to provide the annual benefit if the Plan as in
effect on the day preceding the Commencement Date had been continued without
change;


    (b)        $20,000;


    (c)        An amount computed by multiplying (1) 20% of the first $50,000 of
the Participant’s average annual compensation during his last five (5) years of
service, by (2), the number of years since the Commencement Date and the date of
the termination of Plan or between the Commencement Date and the date benefits
become payable if that date precedes termination of the Plan or between the
Commencement Date and the date of the failure to meet the full current costs of
the Plan, as appropriate.  For purposes of determining the contributions which
may be used for the benefit of a Participant when this Subsection (c) applies,
the number of years taken into account may be recomputed for each year if the
full current costs of this Plan are met for that year;


    (d)        If the Participant is a substantial owner, as defined in Section
4022(b)(5) of ERISA, an amount which equals the present value of the benefit
guaranteed to the Participant under Section 4022 of ERISA or, if the Plan has
not yet terminated, an amount which equals the present value of the benefit
which would be guaranteed if the Plan terminated on the date the benefit
commences, determined in accordance with regulations of the PBGC; or


    (e)        If the Participant is not a substantial owner, as defined in
Section 4022(b)(5) of ERISA, an amount which equals the present value of the
maximum benefit described in Section 4022(b)(3)(B) of ERISA (determined on the
date the Plan terminates or the date benefits commence, whichever is earlier)
without regard to any other limitations in Section 4022 of ERISA.


        14.3.....The limitation of Section 14.1 shall not be deemed to restrict
the payment of full pension or disability benefits provided by this Plan for any
Participant while the Plan remains in effect and while its full current costs
have been met, provided that the full current costs continue to be met for the
first ten (10) years following the Commencement Date or while the Plan remains
in effect and while its full current costs have not been met, provided that the
aggregate of benefits payable hereunder, in excess of these restrictions, does
not exceed the aggregate of Plan Sponsor contributions to the Plan. 
Notwithstanding the foregoing, no benefits shall be paid in accordance with this
Section 14.3 in the form of a lump sum distribution.

        14.4.....If the benefits of any Participant shall have been suspended or
limited in accordance with the limitations of Section 14.1 because the full
current costs of the Plan shall not then have been met, and if the full current
costs shall thereafter be met, then the full amount of the benefits payable to
the Participant shall be resumed and the parts of the benefits which have been
suspended shall then be paid in full.

        14.5.....Notwithstanding anything in Section 14.1 above, if on the
termination of the Plan within the first ten (10) years after a Commencement
Date, the funds under the Plan are more than sufficient to provide benefits for
Participants and Beneficiaries as provided in Section 14.4, including full
benefits for all Participants other than for the twenty-five (25) highest paid
Employees as are still in the service of a Plan Sponsor and also including
benefits for such twenty-five (25) highest paid Employees as limited by
Section 14.1 above, all as if they had reached their Normal Retirement Dates on
the date of termination, then any excess of the funds over those liabilities of
the Plan shall be used to provide benefits for the twenty-five (25) highest paid
Employees in excess of the limitations of Section 14.1 up to the benefits to
which those Employees would be entitled under Section 13.4 without those
limitations.

  14.6 (a) If the Plan is terminated at any time later than the first ten (10)
years after a Commencement Date, and at the time of the termination, the full
current costs for the first ten (10) years have not been met, the benefits which
any Participant described in Section 14.1 may receive from the contributions of
a Plan Sponsor will not exceed the benefits set forth in Section 14.1 above.


    (b)        If the Plan is amended by the Primary Sponsor so as to increase
substantially the extent of possible discrimination as to contributions and as
to benefits payable in the event the Plan is terminated, the limitations on
benefits as provided for in Section 14.1 shall apply from the date of the
amendment.  However, the provisions of Section 14.1 shall take into account Plan
Sponsor contributions prior to the date of the amendment and expected to be made
subsequent to the date of the amendment based on the Participant’s compensation
on the date of the amendment.


    (c)        If the Plan is terminated and if a Participant described in
Section 14.1 shall leave the employ of a Plan Sponsor when the full current
costs have been met, the benefits which he may receive from Plan Sponsor
contributions shall not at any time within ten (10) years after the Effective
Date exceed the benefits set forth in Section 14.1 above.


        14.7.....As used in this Section 14, the terms benefits and full current
costs shall have the meaning given them by Internal Revenue Service
Reg. €1.401-4(c)(2)(vi).

  14.8 (a) The conditions of this Section 14 shall not restrict the full payment
of any insurance, death or survivor’s benefit on behalf of a Participant who
dies while the Plan is in effect and its full current costs have been met.


    (b)        The conditions of this Section 14 shall not restrict the current
payment of full pension benefits called for by the Plan for any retired or
terminated Participant while the Plan is in effect and its full current costs
have been met.


        14.9.....The provisions of this Section 14 shall become null and void
effective January 1, 1991.


SECTION 15


ADOPTION OF PLAN BY AFFILIATES

        Any trade or business related to the Primary Sponsor by function or
operation and any Affiliate, if the trade or business or Affiliate is authorized
to do so by a written direction adopted by the Primary Sponsor, may adopt the
Plan and Trust by action of the trade of business or Affiliate.  Any adoption
shall be evidenced by certified copies of the resolutions indicating the
adoption and by the execution of the Trust by the adopting trade or business or
Affiliate.  The resolution shall state the Effective Date for the purpose of the
adopting trade or business or Affiliate and, for the purpose of Code Section
415, the limitation year as to the adopting trade or business or Affiliate. 
However, if the Plan and Trust as adopted by a trade or business or Affiliate
under the foregoing provisions shall fail to receive the initial approval of the
Internal Revenue Service as a qualified Plan and Trust, any contributions by the
adopting trade or business or Affiliate after payment of all expenses will be
returned to the adopting trade or business or Affiliate free of any trust, and
the Plan and Trust shall terminate as to the adopting trade or business or
Affiliate.


SECTION 16


QUALIFICATION AND RETURN OF CONTRIBUTIONS

        16.1.....If the Plan and the related Trust fail to receive the initial
approval of the Internal Revenue Service as a qualified plan, within one (1)
year after the date of denial of qualification, the contribution by a Plan
Sponsor after payment of all expenses will be returned to the Plan Sponsor of
the Plan and the Trust, and the Plan and Trust shall thereupon terminate.

        16.2.....All contributions to the Plan are conditioned upon
deductibility under Code Section 404. To the extent permitted by the Code and
other applicable laws and regulations thereunder, upon a Plan Sponsor’s request,
a contribution which was made by a mistake-in-fact, or conditioned upon initial
qualification or upon the deductibility of the contribution under Section 404 of
the Code shall be returned to a Plan Sponsor within one (1) year after the
payment of the contribution, the denial of the qualification, or the
disallowance of the deduction (to the extent disallowed), whichever is
applicable.  The amount to be returned to the Plan Sponsor shall be the excess
of the contribution above the amount that would have been contributed had the
mistake of fact or the mistake in determining the deduction not occurred, less
any net loss attributable to such excess.  Any net income attributable to such
excess shall not be returned to the Plan Sponsor.  In the event of a
contribution which was conditioned upon initial qualification of the Plan, the
amount to be returned to the Plan sponsor shall be all of the assets of the
Fund.


SECTION 17


INCORPORATION OF SPECIAL LIMITATIONS

        Appendices A, B and C to the Plan attached hereto are hereby
incorporated by reference and the provisions of the same shall apply
notwithstanding anything to the contrary herein.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be
executed as of the day and year first above written.

MORRISON RESTAURANTS INC.


BY: /S/  Philip G. Hunt

Title: Senior Vice President



ATTEST:


BY: /S/  J. Russell Mothershed

Title: Assistant Secretary

.........[CORPORATE SEAL]



--------------------------------------------------------------------------------

A 4


APPENDIX A


LIMITATION ON BENEFITS


SECTION 1

    (a)        Notwithstanding any other provision of the Plan, in no event
shall the annual pension benefit of a Participant under the Plan attributable to
Plan Sponsor contributions exceed the lesser of (1) $90,000, subject to
adjustment in accordance with regulations issued by the Secretary of Treasury or
other applicable provision of law, provided that any adjustment shall be
effective as of January 1 of each calendar year and shall be applicable with
respect to the limitation year ending with or within each calendar year, or (2)
100% of the Participant’s Average Annual Compensation for the three consecutive
calendar years during which (A) he was a Participant and (B) his aggregate
Annual Compensation from a Plan Sponsor was the highest.


    (b)        In the case of a Participant who has less than ten (10) years of
participation in the Plan, the limitation under Subsection (a)(1) of this
Section shall be determined by multiplying the otherwise applicable limit by a
fraction, the numerator of which is the number of years (or part thereof) of
participation in the Plan and the denominator of which is ten (10).  In the case
of a Participant who has less than ten (10) years of Credited Service with a
Plan Sponsor, the limitation under Subsection (a)(2) of this Section shall be
determined by multiplying the otherwise applicable limit by a fraction, the
numerator of which is the number of years (or part thereof) of Credited Service
with a Plan Sponsor and the denominator of which is ten (10).  Notwithstanding
the above, in no event shall the limitations contained in this Subsection reduce
the limitations referred to in Subsection (a) of this Section to an amount less
than one-tenth (1/10) of the applicable limitation provided in Subsection (a)
(as determined without regard to this Subsection). To the extent provided in
regulations promulgated by the Secretary of the Treasury, this Subsection shall
be applied separately with respect to each change in the benefit structure of
the Plan. 



SECTION 2

        If retirement payments to a Participant commence after the Participant
attains age 62 but before the Participant attains Social Security Retirement
Age, the limitation under Section 1(a)(1) of this Appendix A shall be adjusted
as follows: (a) if the Participant’s Social Security Retirement Age is 65, the
limitation under Section 1(a)(1) of this Appendix A shall be reduced by 5/9 of
1% for each month by which retirement payments commence before the month in
which the Participant attains age 65; or (b) if the Participant’s Social
Security Retirement Age is greater than 65, the limitation under Section 1(a)(1)
of this Appendix A shall be reduced by 5/9 of 1% for each of the first 36 months
and 5/12 of 1% for each of the additional months (up to 24) by which retirement
payments commence before the Participant attains his Social Security Retirement
Age. If retirement payments to a Participant commence before the Participant
attains age 62, the limitation under Section 1(a)(1) of this Appendix A shall be
reduced so that it is the actuarial equivalent of the adjusted $90,000 limit at
age 62; provided, however, that the interest rate used in determining the
actuarial equivalent shall be the greater of the interest rate in Plan Section
1.2 or five percent (5%) per year.


SECTION 3

        If the retirement payments to a Participant commence after the
Participant’s Social Security Retirement Age, the limitation under Section
1(a)(1) shall be adjusted so that it is the Actuarial Equivalent of a benefit of
$90,000 beginning at the Social Security Retirement Age, multiplied by the
cost-of-living adjustment factor prescribed by the Secretary of the Treasury
under Code Section 415(d), based on the lesser of the interest rate specified in
Plan Section 1.2 or five percent (5%) per year.


SECTION 4

        In the event a Plan Sponsor maintains a defined contribution plan in
which a Participant also participates, the sum of the defined benefit plan
fraction and the defined contribution plan fraction shall not exceed 1.0. 

    (a)        The defined benefit plan fraction for any limitation year is a
fraction:

    (1)        the numerator of which is the projected annual benefit of the
Participant under all defined benefit plans (determined as of the close of the
year); and


    (2)        the denominator of which is the lesser of

    (A)        the product of 1.25, multiplied by the maximum annual benefit
allowable under Code Section 415(b)(1)(A), or


    (B)        the product of 1.4 multiplied by the amount which may be taken
into account under Code Section 415(b)(1)(B) with respect to a Participant under
the defined benefit plan for the year (determined as of the close of the year).


    (b)        The defined contribution plan fraction for any limitation year is
a fraction:

    (1)        the numerator of which is the sum of a Participant’s annual
additions as of the close of the year; and


    (2)        the denominator of which is the sum of the lesser of the
following amounts determined for the year and for all prior limitation years
during which the Participant was employed by a Plan Sponsor:


    (A)        the product of 1.25, multiplied by the dollar limitation in
effect under Code Section 415(c)(1)(A) for the limitation year (determined
without regard to Code Section 415(c)(6)), or


    (B)        the product of 1.4 multiplied by the amount which may be taken
into account under Code Section 415(c)(1)(B) (or Code Section 415(c)(7) if
applicable) with respect to the Participant for the limitation year.



SECTION 5

        For purposes of determining whether the limitations set forth in this
Appendix A have been satisfied for Plan Years beginning after December 31, 1986,
the following transitional rules as established by Section 1106(i) of the Tax
Reform Act of 1986 shall be applied:

    (a)        If the Accrued Benefit of a Participant determined as of December
31, 1986 exceeds the limitations as set forth in this Appendix A, then for
purposes of satisfying the limitations as set forth in this Appendix A, the
limitation of Section 1(a)(1) of this Appendix A with respect to the Participant
shall be equal to his Accrued Benefit as of December 31, 1986; and


    (b)        Pursuant to regulations prescribed by the Secretary of the
Treasury, for the last limitation year beginning before January 1, 1987, an
amount shall be subtracted from the numerator of the defined contribution plan
fraction, which number shall not exceed the numerator, so that the sum of the
defined benefit plan fraction and the defined contribution plan fraction does
not exceed 1.0 for such limitation year.



SECTION 6

        For purposes of this Appendix A, the term “limitation year” shall mean a
Plan Year unless a Plan Sponsor elects, by adoption of a written resolution, to
use any other twelve-month period in accordance with regulations issued by the
Secretary of the Treasury.


SECTION 7

        For purposes of applying the limitations of this Appendix A, all defined
contribution plans maintained or deemed to be maintained by a Plan Sponsor shall
be treated as one defined contribution plan, and all defined benefit plans now
or previously maintained or deemed to be maintained by a Plan Sponsor shall be
treated as one defined benefit plan.


SECTION 8

        In the event that the limitations set forth in this Appendix A are
exceeded with respect to a Participant for a particular limitation year, a Plan
Sponsor shall take appropriate steps to comply with the limitations.  If a
Participant is a participant in one or more defined contribution plans sponsored
by a Plan Sponsor, his benefit under this Plan shall be reduced, if the defined
contribution plans do not provide for a sufficient automatic reduction of the
Participant’s annual additions in that case, so that the aggregate of all
benefits does not exceed the permissible limits set forth in Code Section 415.


SECTION 9

        For purposes of applying the limitations set forth in this Appendix A,
the term “Plan Sponsor” shall be deemed to mean a Plan Sponsor and any other
corporations which are members of the same controlled group of corporations (as
described in Code Section 414(b), as modified by Code Section 415(h)) with a
Plan Sponsor, any other trades or businesses under common control (as described
in Code Section 414(c), as modified by Code Section 415(h)) with a Plan Sponsor,
any other corporations, partnerships or other organizations which are members of
an affiliated service group (within the meaning of Code Section 414(m)) with the
Plan Sponsor and any other entity required to be aggregated with a Plan Sponsor
pursuant to regulations under Code Section 414(o).  For purposes of applying the
limitations set forth in this Appendix A, where a defined benefit plan provides
for employee contributions, the annual benefit attributable to those
contributions is not taken into account, but those contributions are considered
a separate defined contribution plan maintained by the Plan Sponsor which is
subject to the limitations set forth in this Appendix A.



--------------------------------------------------------------------------------

B 8


APPENDIX B


TOP-HEAVY PROVISIONS


SECTION 1

        As used in this Appendix B, the following words shall have the following
meanings:

          9.1 Determination Date means, with respect to any Plan Year, the last
day of the preceding Plan Year, or, in the case of the first Plan Year, means
the last day of the first Plan Year.


          9.2 Key Employee means an Employee or former Employee (including a
Beneficiary of a Key Employee or former Key Employee) who at any time during the
Plan Year containing the Determination Date or any of the four (4) preceding
Plan Years is:


    (1)        An officer of a Plan Sponsor or of any Affiliate of a Plan
Sponsor whose Annual Compensation was greater than fifty percent (50%) of the
amount in effect under Code Section 415(b)(1)(A) for the calendar year in which
the Plan Year ends, where the term “officer” means an administrative executive
in regular and continual service to a Plan Sponsor or Affiliate; provided,
however, that in no event shall the number of officers exceed the lesser of
Subparagraphs (A) or (B) of this Paragraph (1), where:


    (A)        equals fifty (50) Employees; and

    (B)        equals the greater of (i) three (3) Employees or (ii) ten percent
(10%) of the number of Employees during the year, with any non-integer being
increased to the next integer; or


    (2)        One of the ten (10) Employees owning both (A) more than one-half
percent (.5%) of the outstanding stock of the Plan Sponsor, more than one-half
percent (.5%) of the total combined voting power of all stock of the Plan
Sponsor, or more than one-half percent (.5%) of the capital or profits interest
in the Plan Sponsor, and (B) the largest percentage ownership interests in the
Plan Sponsor or any of its Affiliates, and whose Annual Compensation is equal to
or greater than the amount then in effect under Code Section 415(c)(1)(A) for
the calendar year in which the Determination Date falls; or


    (3)        An owner of more than five percent (5%) of the outstanding stock
of the Plan Sponsor or more than five percent (5%) of the total combined voting
power of all stock of the Plan Sponsor; or


    (4)        An owner of more than one percent (1%) of the outstanding stock
of the Plan Sponsor or more than one percent (1%) of the total combined voting
power of all stock of the Plan Sponsor, and who in the Plan Year had Annual
Salary from the Plan Sponsor and all of its Affiliates of more than $150,000.


          Employees other than Key Employees are sometimes referred to in this
Appendix as “non-key employees.”


      .........9.3......“Required Aggregation Group” means:

    (1)        each plan of a Plan Sponsor and its Affiliates which qualifies
under Code Section 401(a) in which a Key Employee is a participant, and


    (2)        each other plan of a Plan Sponsor and its Affiliates which
qualifies under Code Section 401(a) and which enables any plan described in
Subsection (a) of this Section to meet the requirements of Section 401(a)(4) or
410 of the Code.


    .........9.4......(1)        “Top-Heavy” means:

    (A)        if the Plan is not included in a Required Aggregation Group, the
Plan’s condition in a Plan Year for which, as of the Determination Date:


(i)         the present value of the cumulative Accrued Benefits under the Plan
for all Key Employees exceeds 60 percent of the present value of the cumulative
Accrued Benefits under the Plan for all Participants; and


(ii)         the Plan when included in every potential combination, if any, with
any or all of:


(ii)         (I) any Required Aggregation Group, and

(II)         any plan of a Plan Sponsor which is not part of any Required
Aggregation Group and which qualifies under Code Section 401(a),


    is part of a Top-Heavy Group (as defined in Paragraph (2) of this
Subsection); and


    (B)        if the Plan is included in a Required Aggregation Group, the
Plan’s condition in a Plan Year for which, as of the Determination Date:


(i)         the Required Aggregation Group is a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection); and


(ii)         the Required Aggregation Group when included in every potential
combination, if any, with any or all of the plans of a Plan Sponsor and its
Affiliates which are not part of the Required Aggregation Group and which
qualify under Code Section 401(a) is part of a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection).


    (C)        For purposes of Subparagraphs (A)(i) and (B)(ii) of this
Paragraph (1), any combination of plans must satisfy the requirements of Code
Sections 401(a)(4) and 410.


    (2)        A group shall be deemed to be a Top-Heavy Group if:

    (A)        the sum, as of the Determination Date, of the present value of
the cumulative accrued benefits for all Key Employees under all plans included
in such group exceeds


    (B)        60 percent of a similar sum determined for all participants in
such plans.


(3)         (A) For purposes of this Section, the present value of the accrued
benefit for any participant in a defined contribution plan as of any
Determination Date or last day of a plan year shall be the sum of:


(i)         as to any defined contribution plan other than a simplified employee
pension, the account balance as of the most recent valuation date occurring
within the plan year ending on the Determination Date or last day of a plan
year, and


(ii)         as to any simplified employee pension, the aggregate employer
contributions, and


(iii)         an adjustment for contributions due as of the Determination Date
or last day of a plan year.


  In the case of a plan that is not subject to the minimum funding requirements
of Code Section 412, the adjustment in Clause (iii) of this Subparagraph (A)
shall be the amount of any contributions actually made after the valuation date
but on or before the Determination Date or last day of the plan year to the
extent not included under Clause (i) or (ii) of this Subparagraph (A); provided,
however, that in the first plan year of the plan, the adjustment in Clause (iii)
Subparagraph (A) shall also reflect the amount of any contributions made
thereafter that are allocated as of a date in such first Plan Year.  In the case
of a plan that is subject to the minimum funding requirements, the account
balance in Clause (i) of this Subparagraph (A) and the aggregate contributions
in Clause (i)  of this Subparagraph (A) shall include contributions that would
be allocated as of a date not later than the Determination Date or last day of a
plan year, even though those amounts are not yet required to be contributed, and
the adjustment in Clause (iii) of this Subparagraph (A) shall be the amount of
any contribution actually made (or due to be made) after the valuation date but
before the expiration of the extended payment period in Code Section 412(c)(10)
to the extent not included under Clause (i) or (ii) of this Subparagraph (A).


(B)         For purposes of this Subsection, the present value of the accrued
benefit for any participant in a defined benefit plan as of any Determination
Date or last day of a plan year must be determined as of the most recent
valuation date which is within a 12-month period ending on the Determination
Date or last day of a plan year as if such participant terminated as of such
valuation date; provided, however, that in the first plan year of a plan, the
present value of the accrued benefit for a current participant must be
determined either (i) as if the participant terminated service as of the
Determination Date or last day of a plan year or (ii) as if the participant
terminated service as of such valuation date, but taking into account the
estimated accrued benefit as of the Determination Date or last day of a plan
year.  For purposes of this Subparagraph (B), the valuation date must be the
same valuation date used for computing plan costs for minimum funding,
regardless of whether a valuation is performed that year.  The actuarial
assumptions utilized in calculating the present value of the accrued benefit for
any participant in a defined benefit plan for purposes of this Subparagraph (B)
shall be established by the Plan Administrator after consultation with the
actuary for the plan, and shall be reasonable in the aggregate and shall comport
with the requirements set forth by the Internal Revenue Service in Q&A T-26 and
T-27 of Regulation Section 1.416-1.


(C)         For purposes of determining the present value of the cumulative
accrued benefit under a plan for any participant in accordance with this
Subsection, the present value shall be increased by the aggregate distributions
made with respect to the participant (including distributions paid on account of
death to the extent they do not exceed the present value of the cumulative
accrued benefit existing immediately prior to death) under each plan being
considered, and under any terminated plan which if it had not been terminated
would have been in a Required Aggregation Group with the Participating Plan,
during the 5-year period ending on the Determination Date or last day of the
plan year that falls within the calendar year in which the Determination Date
falls.


(D)         For purposes of this Paragraph (3), participant contributions which
are deductible as “qualified retirement contributions” within the meaning of
Code Section 219 or any successor, as adjusted to reflect income, gains, losses,
and other credits or charges attributable thereto, shall not be considered to be
part of the accrued benefits under any plan.


(E)         For purposes of this Paragraph (3), if any employee is not a Key
Employee with respect to any plan for any plan year, but such employee was a Key
Employee with respect to such plan for any prior plan year, any accrued benefit
for such employee shall not be taken into account.


(F)         For purposes of this Paragraph (3), if any employee has not any Plan
Sponsor or Affiliate maintaining the plan at any time during the five-year
period ending on the Determination Date, any accrued benefit for that employee
shall not be taken into account.


(G)         (i) In the case of an “unrelated rollover” (as defined below)
between plans which qualify under Code Section 401(a), (a) the plan providing
the distribution shall count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall not consider the distribution part of the accrued benefit
under this Section; and


(ii)         in the case of a “related rollover” (as defined below) between
plans which qualify under Code Section 401(a), (a) the plan providing the
distribution shall not count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall consider the distribution part of the accrued benefit under
this Section.


          For purposes of this Subparagraph (G), an “unrelated rollover” is a
rollover as defined in Code Section 402(a)(5) or 408(d)(3) or a plan-to-plan
transfer which is both initiated by the participant and made from a plan
maintained by one employer to a plan maintained by another employer where the
employers are not Affiliates.  For purposes of this Subparagraph (G), a “related
rollover” is a rollover as defined in Code Section 402(a)(5) or 408(d)(3) or a
plan-to-plan transfer which is either not initiated by the participant or made
to a plan maintained by the employer or an Affiliate.



SECTION 2

        Notwithstanding anything contained in the Plan to the contrary, in any
Plan Year during which the Plan is Top-Heavy, a Participant’s interest in his
Accrued Benefit shall not vest at any rate which is slower than the following
schedule, effective as of the Anniversary Date in that Plan Year:

Full Year of Vesting Service Percentage Vested One year of less 0% Two years 20%
Three years 40% Four years 60% Five years 100% Six years or more 100%

        The schedule set forth above in this Section of Appendix B of the Plan
shall be inapplicable to a Participant who has failed to perform an Hour of
Service after the Determination Date on which the Plan has become Top-Heavy. 
When the Plan ceases to be Top-Heavy, the schedule set forth above in this
Section of Appendix B to the Plan shall cease to be applicable; provided
however, that the provisions of Section 7.5 of the Plan shall apply.


SECTION 3

    (a)        Notwithstanding anything contained in the Plan to the contrary,
and except as otherwise provided in Subsection (b) of this Section, the Accrued
Benefit derived from Plan Sponsor contributions of each Participant who is not a
Key Employee, when expressed as an annual retirement benefit (as defined below),
shall not be less than the applicable percentage (as defined in Subsection (b)
of this Section) of the Participant’s average compensation (as defined in
Subsection (d) of this Section below).


    (b)        For purposes of Subsection (a) of this Section, the term
“applicable percentage” means the lesser of:


    (1)        2 percent multiplied by the number of years of service (as
defined in (c) below) with a Plan Sponsor, or


    (2)        20 percent.

        .........(c)......For purposes of this Section:

    (1)        Except as provided in Paragraph (2) of this Subsection (c), years
of service shall be determined under the rules of Paragraphs (4), (5), and (6)
of Code Section 411(a).


    (2)        A year of service with a Plan Sponsor shall not be taken into
account if:


    (A)        the Plan was not Top-Heavy for any Plan Year ending during that
year of service, or


    (B)        that year of service was completed in a Plan Year beginning
before January 1, 1984.


(d)         (1) For purposes of Subsection (a) of this Section, “average
compensation” means the average of a Participant’s compensation (as defined in
Paragraph (3) of this Subsection) for each Plan Year in the Participant’s
testing period (as defined in Paragraph (2) of this Subsection).


(2)         (A) A Participant’s testing period shall be the period of
consecutive Plan Years (not exceeding 5) during which the Participant had the
greatest aggregate compensation from a Plan Sponsor.


    (B)        The Plan Years taken into account under Subparagraph (A) of this
Paragraph (2) shall not include years for which the Participant did not earn a
year of service under the rules of paragraphs (4), (5) and (6) of Code Section
411(a).


    (C)        A Plan Year shall not be taken into account under
Subparagraph (A) of this Paragraph (2) if:


    (i)        that Plan Year ends before January 1, 1984, or

(ii)         that Plan Year begins after the close of the last Plan Year in
which the Plan was Top-Heavy.


    (3)        For purposes of this Subsection (d), “compensation” means a
Participant’s Annual Compensation calculated on the basis of a Plan Year.


(e)         (1) For purposes of Subsection (a) of this Section, the term “annual
retirement benefit” means a benefit payable annually in the form of a single
life annuity (with no ancillary benefits) beginning at Normal Retirement age.


    (2)        If the Participant’s benefit under this Plan begins at a date
other than his Normal Retirement age, the Participant shall receive a benefit
which is no less than the Actuarial Equivalent of the annual retirement benefit
provided under this Section.


    (f)        The minimum Accrued Benefit described under this Section shall be
provided to any Employee who is otherwise eligible for participation in the
Plan, even if:


    (1)        The Employee fails to make mandatory employee contributions
required as a condition of participation in the Plan, or


    (2)        The Employee’s compensation is less than a stated amount, or

    (3)        The Employee is not employed by a Plan Sponsor or Affiliate on a
given date.


SECTION 4

        In any limitation year (as defined in Section 6 of Appendix A to the
Plan) which contains any portion of a Plan Year in which the Plan is Top-Heavy,
the number “l” shall be substituted for the number “1.25” in Section 5 of
Appendix A to the Plan.



--------------------------------------------------------------------------------

C 4


APPENDIX C


ACTUARIAL EQUIVALENT FACTORS

Joint and Survivor and Contingent Annuitant Factors shall be as determined by
the following formulas for Employees retiring at age 65.

100% Continuation: 75% plus 1% for each year the contingent annuitant is older
than the Employee or, minus 1% for each year the contingent annuitant is younger
than the Employee. 75% Continuation: 80% plus 3/4% for each year the contingent
annuitant is older than the Employee or minus 3/4% for each year the contingent
annuitant is younger than the Employee. 50% Continuation: 86% plus 1/2% for each
year the contingent annuitant is older than the Employee or minus 1/2% for each
year the contingent annuitant is younger than the Employee.

The initial factor should be increased by .6% for each full year the Employee is
under age 65 and decreased by .6% for each full year the Employee is over age
65.  Age shall be determined as the age on the individual’s nearest birthday.


TABLE ILLUSTRATING THE FACTORS AT VARIOUS AGES

Contingent Participant's Annuitant's 100% 75% 50% Age Age Continuance
Continuance Continuance 65 70 .800 .838 .885 65 65 .750 .800 .860 65 60 .700
.763 .835 65 55 .650 .725 .810 62 64 .788 .833 .888 62 60 .748 .803 .868 60 62
.800 .845 .900 55 53 .790 .845 .910


GUARANTEED PERIOD OPTION FACTORS

Age 120 Months 240 Months 65 .910 .740 64 .917 .756 63 .924 .772 62 .931 .788 61
.938 .804 60 .945 .820 59 .952 .836 58 .959 .852 57 .966 .868 56 .973 .884 55
.980 .900


SOCIAL SECURITY ADJUSTMENT OPTION FACTORS

Years From Benefit Commencement to Social Security Commencement
Participant's Age at Social Security Commencement

65 64 63 62 1 .933 .929 .923 .916 2 .867 .857 .845 .834 3 .800 .786 .769 .791 4
.733 .715 .730 .750 5 .677 .678 .692 .709 6 .633 .643 .654 .666 7 .600 .608 .615
.625 8 .567 .571 .577 - 9 .533 .536 - - 10 .500 - - -

These factors are multiplied by the estimated Social Security benefit and the
result plus the early retirement benefit payable is the pension payable until
Social Security commences.

--------------------------------------------------------------------------------


EARLY RETIREMENT AND TERMINATED EMPLOYEE REDUCTION FACTORS


(PLAN SECTIONS 5.1 AND 7.2)

Age Factor 64 .930 63 .860 62 .790 61 .720 60 .650 59 .620 58 .590 57 .560 56
.530 55 .500


LUMP SUM FACTORS


(PLAN SECTION 1.2(B))

Factors used to value lump sum benefits shall be calculated using the 1971 Group
Annuity Table for males.

A.     Factors for converting a life annuity commencing at age 65 to a lump sum.

Age Factor 30 .449 31 .485 32 .524 33 .567 34 .613 35 .662 36 .716 37 .775 38
.838 39 .906 40 .980 41 1.060 42 1.147 43 1.241 44 1.343 45 1.454 46 1.575 47
1.707 48 1.851 49 2.007 50 2.178 51 2.365 52 2.569 53 2.793 54 3.038 55 3.307

B.     Factors for converting a life annuity at the age shown to a lump sum.

Age Factor 55 9.9893 56 9.8328 57 9.6699 58 9.5001 59 9.3233 60 9.1403 61 8.9517
62 8.7575 63 8.5578 64 8.3526 65 8.1424 66 7.9288 67 7.7130 68 7.4960 69 7.2782
70 7.0610